Case 8:20-cv-00568-DOC-JDE Document 18 Filed 05/12/20 Page 1 of 4 Page ID #:125



                        UNITED STATES DISTRICT COURT                                    JS-6
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No. SA CV 20-00568-DOC-JDE                                       Date: May 12, 2020

 Title: MISTY NEVAREZ v. FCA US LLC, et al.


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                    Not Present
               Courtroom Clerk                                 Court Reporter

       ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
             PLAINTIFF:                                   DEFENDANT:
            None Present                                   None Present


        PROCEEDINGS (IN CHAMBERS): ORDER GRANTING PLAINTIFF’S
                                   MOTION TO REMAND [11]

        Before the Court is Plaintiff Misty Nevarez’s (“Plaintiff”) Motion to Remand Case
 to Orange County Superior Court (“Motion”) (Dkt. 11). The Court finds this matter
 appropriate for resolution without oral argument. See Fed. R. Civ. P. 78; C.D. Cal.
 R. 7-15. Having reviewed the moving papers submitted by the parties, the Court
 GRANTS Plaintiff’s Motion.

 I.     Background

        A.    Facts

        The following facts are drawn from Plaintiff’s Complaint (“Compl.”) (Dkt. 1-2).
 This action concerns Plaintiff’s purchase of a vehicle sold by a Defendant FCA US LLC
 (“FCA”) authorized retail seller. Compl. ¶ 4. Plaintiff alleges that the vehicle contained or
 developed defects, and FCA was unable to repair the vehicle. Id. ¶¶ 7–8. Plaintiff brings
 claims under the Song-Beverly Consumer Warranty Act seeking actual damages, civil
 penalties, costs and expenses, and prejudgment interest. Id. ¶¶ 9–32. In its Notice of
 Removal (Dkt. 1), Defendant admits that actual damages and civil penalties, taken
 together, equal $65,596.71. Notice of Removal ¶ 20.
Case 8:20-cv-00568-DOC-JDE Document 18 Filed 05/12/20 Page 2 of 4 Page ID #:126
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00568-DOC-JDE                                               Date: May 12, 2020
                                                                                            Page 2


        .

        B.     Procedural History

       Plaintiff originally filed suit in the Superior Court of California, County of
 Orange. Dkt. 1. Plaintiff filed the instant Motion to Remand (Dkt. 11) on April 16, 2020.
 On April 27, 2020, Defendant FCA filed an Opposition (“Opp’n”) (Dkt. 14), and Plaintiff
 submitted her Reply (Dkt. 16) on May 4, 2020.

 II.    Legal Standard

         “If at any time before final judgment it appears that the district court lacks subject
 matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
 from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
 relevant part that “any civil action brought in a State court of which the district courts of
 the United States have original jurisdiction, may be removed . . . to the district court of
 the United States for the district and division embracing the place where such action is
 pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
 jurisdiction,” and the party seeking removal “bears the burden of establishing federal
 jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
 (emphasis added) (citations omitted). A federal court may order remand for lack of
 subject matter jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

         Federal diversity jurisdiction requires that the parties be citizens of different states
 and that the amount in controversy exceed $75,000. 28 U.S.C. § 1332(a). For diversity
 jurisdiction purposes, a corporation is “deemed to be a citizen of every State and foreign
 state by which it has been incorporated and of the State or foreign state where it has its
 principal place of business.” 28 U.S.C. § 1332(c)(1). The presence of any single plaintiff
 from the same state as any single defendant destroys “complete diversity” and strips the
 federal courts of original jurisdiction over the matter. Exxon Mobil Corp. v. Allapattah
 Servs., Inc., 545 U.S. 546, 553 (2005).

         Generally, a removing defendant must prove by a preponderance of the evidence
 that the amount in controversy satisfies the jurisdictional threshold. Guglielmino v.
 McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2008). If the complaint affirmatively
 alleges an amount in controversy greater than $75,000, the jurisdictional requirement is
 “presumptively satisfied.” Id. A plaintiff who then tries to defeat removal must prove to a
 “legal certainty” that a recovery of more than $75,000 is impossible. St. Paul Mercury
 Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); Crum v. Circus Enters., 231
Case 8:20-cv-00568-DOC-JDE Document 18 Filed 05/12/20 Page 3 of 4 Page ID #:127
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00568-DOC-JDE                                            Date: May 12, 2020
                                                                                         Page 3


 F.3d 1129, 1131 (9th Cir. 2000). This framework applies equally to situations where the
 complaint leaves the amount in controversy unclear or ambiguous. See Gaus v. Miles,
 Inc., 980 F.2d 564, 567 (9th Cir. 1992); Sanchez v. Monumental Life Ins. Co., 102 F.3d
 398, 403-04 (9th Cir. 1996).

         A removing defendant “may not meet [its] burden by simply reciting some
 ‘magical incantation’ to the effect that ‘the matter in controversy exceeds the sum of
 [$75,000],’ but instead, must set forth in the removal petition the underlying facts
 supporting its assertion that the amount in controversy exceeds [$75,000].” Richmond v.
 Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 1995) (quoting Gaus v. Miles, Inc.,
 980 F.2d 564, 567 (9th Cir. 1992)). If the plaintiff has not clearly or unambiguously
 alleged $75,000 in its complaint or has affirmatively alleged an amount less than $75,000
 in its complaint, the burden lies with the defendant to show by a preponderance of the
 evidence that the jurisdictional minimum is satisfied. Geographic Expeditions, Inc. v.
 Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010); Guglielmino,
 506 F.3d at 699.

         While the defendant must “set forth the underlying facts supporting its assertion
 that the amount in controversy exceeds the statutory minimum,” the standard is not so
 taxing so as to require the defendant to “research, state, and prove the plaintiff’s claims
 for damages.” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D.
 Cal. 2010) (emphases added). In short, the defendant must show that it is “more likely
 than not” that the amount in controversy exceeds the statutory minimum. Id. Summary
 judgment-type evidence may be used to substantiate this showing. Matheson v.
 Progressive Specialty Ins. Co., 319 F.3d 1089, 1090-91 (9th Cir. 2003); Singer v. State
 Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). For example, defendants
 may make mathematical calculations using reasonable averages of hourly, monthly, and
 annual incomes of comparable employees when assessing the amount in controversy in a
 wrongful termination suit. Coleman, 730 F. Supp. 2d. at 1148-49.

        If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
 void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
 Env’t, 523 U.S. 83, 94, 101-02 (1998). The lack of subject matter jurisdiction may be
 raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
 matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
 remand pursuant to 28 U.S.C. § 1447(c).
Case 8:20-cv-00568-DOC-JDE Document 18 Filed 05/12/20 Page 4 of 4 Page ID #:128
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00568-DOC-JDE                                             Date: May 12, 2020
                                                                                          Page 4


 III.   Discussion

         Defendant argues that this Court has diversity jurisdiction in this action. Plaintiff
 disagrees, arguing that the amount in controversy has not been met. Specifically, Plaintiff
 argues that FCA has admitted that the “restitution” Plaintiff seeks falls short of the
 jurisdictional minimum. Mot. at 4. Further, Defendant’s reliance on any speculative
 penalties and fees are not sufficient to establish jurisdiction. Id. Indeed, estimating future
 attorneys’ fees, FCA simply submitted a declaration of its counsel estimating that fees
 can reasonably be estimated at $35,000. Id. at 6.

        Defendant argues that Plaintiff’s actual damages, coupled with the civil penalties
 Plaintiff seeks, is greater than $65,000. Opp’n at 8. Further, Defendant argues that it is
 reasonable to estimate that attorneys’ fees for this action would be greater than $10,000,
 and therefore the amount in controversy is met. Id.

         The Court finds that Defendant has not shown by a preponderance of the evidence
 that the amount in controversy exceeds $75,000. Defendant admits that actual damages
 and civil penalties at issue in this case equal $65,596.71. Notice of Removal ¶ 20. The
 Court declines to include Defendant’s estimate of attorneys’ fees to meet the amount in
 controversy requirement. See Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir.
 1998) (“We hold that where an underlying statute authorizes an award of attorneys’ fees,
 either with mandatory or discretionary language, such fees may be included in the amount
 in controversy.”) (emphasis added). Thus, the Court finds that it lacks diversity
 jurisdiction over this matter.


 IV.    Disposition

      For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to
 Remand. The case is remanded to Orange County Superior Court.

        The Clerk shall serve this minute order on the parties.

  MINUTES FORM 11                                                    Initials of Deputy Clerk: kd

  CIVIL-GEN
